Citation Nr: 0737873	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-08 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than September 
8, 2003, for an award of service connection for bilateral 
hearing loss disability.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The vetean served on active duty from January 1968 to 
December 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Also, while the veteran indicated in correspondence received 
in February 2005 that he wanted a hearing, he subsequently 
notified the Board in September 2005 that he no longer wished 
to have a hearing.  Accordingly, his hearing request is 
deemed withdrawn.  38 C.F.R. § 20.702(e).


FINDINGS OF FACT

1.  The veteran submitted his original claim for service 
connection for hearing loss disability on September 8, 2003, 
more than one year after his discharge from service.

2.  The veteran's hearing loss disability is manifested by no 
more than level II hearing loss in his right ear and level 
III hearing loss in his left ear.


CONCLUSIONS OF LAW

1.  The proper effective date for an award of service 
connection for bilateral hearing loss disability is September 
8, 2003.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).

2.  The criteria for an initial compensable rating for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive with respect to the 
veteran's claim for an earlier effective date for service 
connection for bilateral hearing loss disability.  
Consequently, there is no additional evidence that could be 
obtained to substantiate the claim, and no further action is 
required to comply with the VCAA or the implementing 
regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002); VAOPGCPREC 5-2004 (June 23, 2004).

With respect to the rating claim, the record reflects that 
the originating agency provided the veteran with the notice 
required under the VCAA, by letter mailed in October 2006, 
after the initial adjudication of the claim.  Following the 
provision of the required VCAA notice and the completion of 
all indicated development of the record, the RO readjudicated 
the veteran's claim in February 2007.  There is no indication 
or reason to believe that the ultimate decision of the RO on 
the merits of the claim would have been different had VCAA 
notice been provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent post-service medical records have been obtained.  
While the veteran was accorded VA audiology examinations in 
August 2004 and November 2006, his representative contends in 
an October 2007 Informal Hearing Presentation that the 
veteran should be afforded another VA examination to 
determine the current degree of severity of the veteran's 
hearing loss disability.  Along the same lines, the veteran 
stated in correspondence submitted in February 2007 the 
November 2006 VA examination and a March 2005 private 
audiology evaluation showed a worsening of his hearing loss 
disability.  The Court has held that where the record does 
not adequately reveal the current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).  
However, neither the veteran nor his representative has 
articulated a reason why the results of the recent November 
2006 audiology study would not accurately reflect his current 
state of disability.  As will be explained in detail below, 
VA audiology studies dating back several years are 
essentially consistent, for rating purposes.  Moreover, there 
is no medical evidence to indicate a worsening of this 
veteran's hearing since November 2006.  As such, no 
additional medical examination is warranted based on the 
facts of this case.

Apart from this, neither the veteran nor his representative 
has identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
In fact, the veteran's February 2007 letter indicates that he 
has no further evidence to submit.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims.

Effective Date

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  The effective 
date for a grant of service connection is the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later.  .  38 
U.S.C.A. § 5110;  38 C.F.R. § 3.400,(a), (b).  

The veteran contends that he is entitled to an earlier 
effective date for the award of service connection for 
bilateral hearing loss because his hearing has been impaired 
since service.  While this might be true, as set forth above, 
the earliest possible effective date for an award of service 
connection based on a claim received more than one year after 
service discharge is the date of receipt of claim.  In this 
case, the veteran does not contend and the record does not 
show that he filed a claim for service connection for hearing 
loss disability prior to September 8, 2003.  Consequently, 
the earliest possible effective date for the award of service 
connection is September 8, 2003.  Accordingly, the appeal 
must be denied.

Initial Compensable Rating for Bilateral Hearing Loss

Factual Background

The veteran was granted service connection for bilateral 
hearing loss in June 2004 and a non-compensable rating was 
assigned.

Evidence submitted in September 2003 includes data from a 
history of private audiometric testing between May 1996 and 
April 2001.  As shown in the report from these audiological 
evaluations, pure tone thresholds, in decibels, were as 
follows (For this table "R" refers to right ear findings and 
"L" refers to findings for the left ear):




HERTZ



1000
2000
3000
4000
Avg.
05/96 R
25
15
45
60
36.25
05/96 L
25
50
60
70
51.25
05/97 R
25
15
50
60
37.5
05/97 L
20
45
60
65
47.5
05/98 R
25
15
50
60
37.5
05/98 L
25
50
60
65
50
03/99 R
25
25
60
60
42.5
03/99 L
25
50
60
65
50
04/00 R
25
25
50
60
40
04/00 L
25
55
65
75
55
04/01 R
25
20
55
60
40
04/01 L
25
55
65
70
53.75

Speech audiometry was not available from this data.

In September 2003, the veteran was accorded a VA audiology 
consultation.  Pertinent service and medical history was 
discussed.  While actual audiometry results were not 
associated with this report, the examiner indicated that a 
study was completed and disclosed mild sensorineural right 
ear hearing loss through 2000 Hertz with moderate/severe 
hearing loss in the 3000 to 4000 hertz range.  Speech 
recognition was found to be in good agreement, with 100 
percent word discrimination.  As for the left ear, the 
examiner found hearing within normal limits in the low 
frequencies with "rolloff" to moderate/ severe sensorineural 
hearing loss.  Speech recognition was again found to be in 
good agreement, with 96 percent word discrimination.

In August 2004, the veteran was accorded a VA audiology 
examination.  At this time, the veteran reported difficulty 
hearing high pitched sounds.  The report of this examination 
is not adequate for rating purposes because the examiner 
failed to identify the frequencies tested.  

In March 2005, the veteran underwent a private audiology 
study.  Upon audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
35
35
70
70
52.5
LEFT
40
60
70
75
61.25

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 72 percent in the left ear.  
Reliability was considered good.  Based on these findings, 
the veteran was diagnosed with mild to severe sensory hearing 
loss bilaterally.

In November 2006 the veteran underwent a VA audiology 
examination.  His medical records were reviewed and the 
veteran's complaint of reduced hearing was noted.  On the 
authorized audiological evaluation, the pure tone thresholds, 
in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
45
50
70
70
58.75
LEFT
40
65
70
70
61.25

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 88 percent in the left ear.  
Based on these findings, the veteran was diagnosed with mild 
to severe sensorineural hearing loss.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a) and (d) (2007).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I, 
for essentially normal acuity, through level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.

Examinations are conducted using the controlled speech 
discrimination tests (Maryland CNC), together with the 
results of the pure tone audiometry test.  The horizontal 
lines in table VI, referenced in 38 C.F.R. § 4.85, represent 
nine categories of percent of discrimination based upon the 
controlled speech discrimination test.  The vertical columns 
in table VI represent nine categories of decibel loss based 
upon the puretone audiometry test.  The numeric designation 
of impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is V for one ear.  
The same procedure will be followed for the other ear.  The 
numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

Analysis

In this case, application of the examination results to the 
tables in the Schedule does not result in assignment of a 
compensable evaluation for the service-connected hearing loss 
disability.

As a preliminary matter, the Board notes that the veteran's 
hearing impairment does not fall into one of the exceptional 
patterns set forth above.

The greatest degree of hearing impairment was found in the 
March 2005 private audiological examination, the findings of 
which translate to Level IV hearing in the right ear and 
Level V hearing in the left ear.  See 38 C.F.R. § 4.85 Table 
V.  This would potentially warrant a 10 percent rating when 
applied to 38 C.F.R. § 4.85 Table VII.  However, the more 
recent November 2006 VA audiological examination findings 
translate to Level II hearing in the right ear and Level III 
hearing in the left ear.  Level II hearing in the right ear 
and Level III hearing in the left ear is considered 
noncompensable.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2007).

The Board notes that the veteran contends that his hearing 
impairment is worsening rather than improving.  The Board 
therefore finds it unlikely that the veteran's hearing 
actually improved from March 2005 to November 2006 and that 
the more likely explanation is that one of the examination 
reports is more reliable than the other.  

Here, the Board finds the November 2006 VA examination report 
to be more probative than the March 2005 private audiology 
report because it was performed for the specific purpose of 
determining the level of hearing impairment for compensation 
purposes and is consistent with the September 2003 audiology 
consultation in regard to speech recognition scores.  These 
tests, together, show speech recognition of no less than 88 
percent in any ear at any time.  The markedly low speech 
recognition scores noted in the March 2005 private report 
were anomalous compared with the other findings.  So the 
older March 2005 report is not as probative in ascertaining 
the veteran's disability level.  Accordingly, a compensable 
rating is not warranted at any time during the appeal period.

For the same reasons explained above, the Board finds that at 
no time since the effective date of service connection, 
September 8, 2003, has the veteran's bilateral hearing loss 
disability warranted a compensable disability rating.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (2000).

A review of the audiometric examinations given during the 
pendency of this appeal leaves no doubt that the veteran 
suffers from hearing loss.  The Board also acknowledges the 
veteran's frustration with his difficulties in hearing in 
everyday life.  However, the Board is bound by the 
regulations which mandate the type of testing, and by the 
applicable rating criteria.  See 38 C.F.R. § 4.85.


ORDER

An effective date earlier than September 8, 2002, for an 
award of service connection for bilateral hearing loss 
disability is denied.

An initial compensable evaluation for bilateral hearing loss 
disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


